Citation Nr: 0600107	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  02-18 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
from August 2001 and June 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The August 2001 rating decision 
granted service connection for PTSD and assigned an initial 
50 percent evaluation.  The June 2002 RO rating decision 
continued this evaluation.  The veteran has appealed for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

This case was previously before the Board in December 2003, 
at which time the Board remanded the case to the RO for 
further development and consideration.  The case since has 
been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim for a higher initial rating for his 
PTSD, apprised of whose responsibility - his or VA's, it was 
for obtaining the supporting evidence, and all relevant 
evidence necessary for an equitable disposition of his appeal 
has been obtained.

2.  The veteran's PTSD is not productive of occupational and 
social impairment with deficiencies in most areas, due to 
symptoms such as:  homicidal ideation, obsessive rituals; 
obscure, illogical, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently; spatial disorientation; neglect of personal 
appearance and hygiene; impaired impulse control; and an 
inability to establish and maintain effective relationships.




CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 50 
percent for the PTSD.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.126, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).  Id.,. at 121.  
But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.

In the case at hand, the veteran was sent VCAA letters in 
March 2001 and April 2004 explaining the type of evidence 
required to substantiate his claim for service connection 
(when that was at issue) and the type of evidence required to 
substantiate his "downstream" claim for a higher initial 
rating (now at issue).  The letters also indicated what 
evidence he was responsible for obtaining and what VA had 
done and would do in helping him obtain supporting evidence.  
There was no specific mention, per se, of the "fourth 
element" discussed in Pelegrini II, but the letters 
nonetheless explained that he should identify and/or submit 
any supporting evidence.  And in Mayfield v. Nicholson, 19 
Vet. App. 103, 128 (2005), the Court held that requesting 
additional evidence supportive of the claim rather than 
evidence that pertains to the claim does not have the natural 
effect of producing prejudice.  The burden is on the claimant 
in such a situation to show that prejudice actually exists.  
Furthermore, as also held in Mayfield, an error, whether 
procedural or substantive, is only prejudicial "when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'" (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  The content of the VCAA notice therefore 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

Note also that the veteran was initially provided VCAA notice 
in March 2001 - prior to the RO's initial adjudication of his 
claim for service connection for PTSD in August 2001.  So 
this complied with the Pelegrini II requirement that VCAA 
notice - to the extent possible, precede the RO's initial 
adjudication of the claim.  And although, as already alluded 
to, the RO provided the initial VCAA notice in the context of 
when he was claiming entitlement to service connection for 
PTSD, this benefit has since been granted, and the current 
appeal is a "downstream" issue concerning whether he also 
is entitled to a higher initial rating for this condition.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003) (where VA receives a 
notice of disagreement (NOD) that raises a new issue in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate the 
newly raised issue).  So additional VCAA notice concerning 
this supplemental issue is not required, in a strict legal 
sense.  

Nevertheless, the more recent April 2004 VCAA notice, which 
informed the veteran of the evidence necessary to 
substantiate his "downstream" claim for a higher initial 
rating, also provided him with ample opportunity to respond 
before his appeal was recertified to the Board in June 2005.  
And he has not otherwise indicated he has any additional 
relevant evidence to submit or which needs to be obtained.  
So under these circumstances, the Board finds that he was 
afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," again, 
even though the second VCAA letter was not legally required.  
See Mayfield, 19 Vet. App. at 128 (holding that section 
5103(a) notice provided even after initial RO decision can 
"essentially cure the error in the timing of notice" so as 
to "afford a claimant a meaningful opportunity to 
participate effectively in the processing of ... claim by VA") 
(citing Pelegrini II, 18 Vet. App. at 122-24).  Consequently, 
"the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In addition, as alluded to earlier, where, as here, an award 
of service connection for a disability has been granted and 
the assignment of an initial evaluation for that disability 
is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found.  In other 
words, evaluations may be "staged."  See Fenderson, 12 Vet. 
App. at 125-26 (1999).  This, in turn, will compensate the 
veteran for times since the effective date of his award when 
his disability may have been more severe than at other times 
during the course of his appeal.

VA medical records dated February 2001 through July 2001 
indicate the veteran complained of "jumpiness," 
hypervigilance, decreased concentration, social isolation, 
and intrusive thoughts.  Objective mental status examination 
showed that he was alert, oriented, and cooperative.  He 
denied suicidal or homicidal ideation.  His mood and affect 
were anxious and moderately depressed.  His thought process 
was sequential and goal-directed.  His insight was fair and 
his grooming was adequate.  He had persistent psychomotor 
agitation of the legs.  In February 2001, his Global 
Assessment of Functioning (GAF) score was 52.  A treatment 
note indicates he expressed concern about being able to work 
long hours since his coronary artery bypass graft (CABG) 
surgery in June 2000, as he tired easily and was more 
irritable, which led to conflicts at work.

The veteran was first afforded a VA examination in August 
2001.  According to the report, he complained of flashbacks, 
intrusive thoughts, lack of trust, lack of enjoyment of 
activities of daily living, irritability, and depression.  He 
also complained of a hyperstartle response and 
hypervigilance.  He related experiencing decreased sexual 
interest and periodic depression, including suicidal 
thoughts, without a plan.  He also related that he had 
insomnia, such that he slept only 5 to 6 hours per night with 
medication, and reported that he had problems with 
concentration and memory.  He reported that he had been 
married since 1972.  

Objective mental status examination showed that the veteran 
was alert, cooperative, and oriented.  His grooming was poor 
and his eye contact was periodic.  He was easily distractible 
and he described his mood as "hyped up" and nervous.  His 
affect was anxious, but his thought processes were logical 
and goal-directed, without evidence of looseness of 
associations.  He denied hallucinations and delusions, as 
well as homicidal ideation.  He was capable of abstract 
reasoning and he could relate significant past personal 
information.  His judgment was good.  The diagnoses were 
chronic PTSD and major depressive disorder.  A GAF score of 
55 was assigned.  The VA examiner noted that the veteran's 
social adaptability and his industrial flexibility, 
adaptability, and efficiency were occasionally severely 
impaired due to his problems with irritability, depression, 
and social isolation.

The veteran was afforded another VA examination in April 
2002.  That report states that his claims file was reviewed.  
He reported some problems with poor communication with his 
wife, that he found working shifts of 12 hours on and 
12 hours off stressful, and that he was a loner, but that he 
had some buddies.  He stated that he found it hard to get 
close to people because of his experiences in Vietnam, but 
that he got along with his family and some friends.  He also 
stated that he was retiring from work and looking forward to 
developing some hobbies.   He denied a history of psychiatric 
hospitalizations.  He complained of feeling nervous, needing 
a pill to sleep, irritability, nightmares, intrusive 
thoughts, and marital problems.  He also complained of 
hypervigilance and a fear of large crowds.

Mental status examination shows that the veteran was alert, 
cooperative, and oriented, with borderline grooming and some 
agitation.  Eye contact was good.  His speech was a little 
quick as to rate, but it was normal in tone, and the veteran 
demonstrated a full range of affect.  He denied experiencing 
hallucinations and suicidal or homicidal ideation.  His 
thought processes were goal-directed and relevant, his memory 
was fair to poor, and his concentration was somewhat impaired 
due to his distractibility.  His judgment and insight were 
appropriate.  The diagnosis was PTSD and a GAF score of 55 
was assigned.  The VA examiner found that the veteran's 
social adaptability and interactions were moderately impaired 
and that his industrial flexibility, adaptability, and 
efficiency were only moderately impaired.

VA medical records dated August 2001 to September 2002 
indicate the veteran's mood was depressed and his affect was 
anxious, but his thought process was sequential and goal-
directed.  His insight was fair.  In August 2001, he showed 
evidence of persistent psychomotor agitation and fair to poor 
eye contact due to being tired from working the third shift.  
His GAF score was noted as 56 in June 2001.  A September 2001 
treatment note showed that he had physical problems with 
rotating shifts at his job.  In January 2002, he was noted as 
being socially isolated, hypervigilant, irritable, and 
sometimes suspicious of the motivations of others.  His GAF 
score was 49.  In February 2002, he complained of nightmares, 
but reported a decrease in crying spells.  In March 2002, he 
complained of feeling estranged from his wife.  In April 
2002, his GAF score was 46 due to increased irritability, 
poor stress management skills, and impaired sleep.  
His individual treatment notes indicate he was anxiously 
awaiting his retirement at the end of April 2002.  He began 
attending group therapy in May 2002.  His July and September 
2002 GAF scores were 47 due to social isolation, crying 
spells once a week, hypervigilance, hyperstartle response, 
and marital problems.

VA treatment notes from September 2002 to March 2004 show the 
veteran attended group PTSD therapy.  These notes do not 
provide specific references to his complaints and symptoms.  

January and April 2003 social work evaluations indicate the 
veteran was alert, with good eye contact and speech.  His 
affect was appropriate to the conversation.  His mood was 
irritable at times.  He complained of interrupted sleep due 
to nightmares.  He denied homicidal ideation, but reported 
having fleeting suicidal ideation, without intent or plan.  
His thoughts were logical and goal-directed, without evidence 
of psychosis.  His insight and judgment were fair.  A GAF 
score of 50 was noted on both occasions.   

In June 2003, the veteran's GAF score was 48, as he was 
restless and unhappy with his marriage, but unwilling to 
divorce.  He had nightmares, flashbacks, and hypervigilance.  

A February 2004 VA individual treatment note shows a GAF 
score of 55.  Mental status examination at that time showed 
he was moderately anxious and apprehensive, with mild 
depression and a constricted lifestyle.  His treating 
provider noted that the veteran retired from working due to 
his heart disorder.

A February 2004 letter from M. Fitzsimmons, M. Ed., NCC, LPC 
of the Vet Center indicates that the veteran began receiving 
readjustment-counseling services there in September 2002, 
wherein he participated in group programs.  Mr. Fitzsimmons 
opined that the veteran's PTSD was chronic and severe, with 
problems with concentration, anxiety, sleep disorder, 
depression, intrusive thoughts, isolation, irritability and 
anger, and emotional numbness.  Mr. Fitzsimmons also opined 
that the veteran's PTSD affected the veteran's ability to 
work, and that the veteran retired early due to his inability 
to tolerate stress, problems concentrating, problems with his 
temper, and "jumpiness."  He further opined that the 
veteran was not a candidate for gainful employment.

A June 2004 statement from a VA clinical psychologist 
indicates that the veteran complained of sleep disturbance, 
nightmares, inability to get along with others, anxiety, 
intrusive thoughts, flashbacks, hyperstartle response, 
irritability, hypervigilance, and anger.  Mental status 
evaluation found that the veteran was oriented, but had a 
somber mood, with a congruent affect.  His memory, 
concentration, comprehension, and judgment were found to be 
variable due to PTSD symptoms.  The psychologist opined that 
the veteran's PTSD was chronic, severe, and totally and 
permanently disabling, due to his unreliable and 
unpredictable behavior, emotions, and cognitions.  The 
psychologist also opined that requiring the veteran to work 
would increase the probability the veteran's harming himself 
or others.

The veteran was most recently provided a VA examination in 
October 2004.  According to that report, his claims folder 
and treatment records were reviewed.  His most recent GAF 
score was noted as 50.  He complained of depression, anger 
control, sleep impairment without medication, nightmares, and 
intrusive thoughts.  He also complained of problems with 
large crowds, irritability, anxiety, and hypervigilance.  He 
denied experiencing flashbacks.  He denied inpatient 
psychiatric treatment and reported that, prior to his 
retirement, he was able to manage on-the-job stress.  He 
reported moderate to severe dysphoria, with crying 2 to 3 
times per week, anergia, feeling hopeless and helpless, and 
intermittent suicidal ideation, without intent or plan.  He 
denied homicidal ideation.

Mental status examination showed that the veteran was alert 
and oriented.  His insight was adequate, but his affect was 
blunted.  Eye contact was good and his response latencies 
were normal.  His concentration and attention were adequate, 
as he was not distractible.  He did not demonstrate 
perseveration, imitation/utilization behavior, or difficulty 
in achieving or maintaining a task set.  His spontaneous 
speech was fluent, grammatical, and free of paraphasias and 
pressure.  His memory was within normal limits.  His thought 
process was logical and goal-directed.  There was no evidence 
of panic attacks or obsessive-compulsive behavior.  He was 
restless throughout the examination, but there were no tics 
or odd motor behaviors.  The diagnoses were PTSD and major 
depressive disorder.  A GAF score of 50 was assigned.  The VA 
examiner opined that the veteran's major depressive disorder 
was related to his PTSD and that his current psychiatric 
symptoms resulted in moderate impairment of social and 
occupational functioning.  His overall level of disability 
was also described as moderate.

In October 2004 and March 2005, a VA gerontological nurse 
practitioner assigned GAF scores of 45 and 47 for depression.

In December 2004, the veteran was assessed via TV by the VA 
clinical psychologist from June 2004, wherein he complained 
of disturbed sleep, anxiety, nervousness, depression with 
crying, nightmares, motor tension, thoughts of harm towards 
others, and road rage.  Mental status evaluation found that 
the veteran was oriented, but had a somber mood, with a 
congruent affect.  His cognitive functioning was found to be 
variable due to PTSD symptoms.  A GAF score of 42 was 
assigned.  The psychologist found that the veteran's PTSD was 
chronic, severe, and totally and permanently disabling in all 
areas of his life, including family relations, thinking, 
work, and mood.  He also found that the veteran had homicidal 
and suicidal thoughts and near continuous anxiety, 
depression, and anger, affecting his ability to function 
appropriately, and that he was unable to establish and 
maintain effective relationships with others. 

A December 2004 Report of Contact indicates that a member of 
the RO spoke to the veteran, who reported that he retired 
from Michelin after a heart attack and that he never received 
Social Security disability benefits.

January to March 2005 VA treatment notes indicate the veteran 
complained of sleep impairment without medication, 
hypervigilance, anger, depression, intrusive thoughts, and 
nightmares.  Upon evaluation, he had good eye contact and 
good grooming.  He was psychiatrically stable, without 
evidence of psychosis or thought disorder, and with normal 
speech and fair judgment and insight.  His affect range was 
normal and he was cooperative.  In February 2005, his mood 
was sad after a friend killed himself, but he related that 
his friends were supportive.  Marital problems were also 
noted.  

A March 2005 VA Form 21-4192 (Request for Employment 
Information in Connection With Claim for Disability 
Benefits), as completed by the veteran's former employer, 
Michelin Tire Corp., states that he worked 40 hours per week 
as a production employee at Michelin from October 1979 to May 
2002.  The form also indicates he retired from that job, for 
reasons other than disability, effective April 30, 2002.  
With regard to a question of time lost during the previous 
12 months due to disability, the answer was "4."  No 
concessions were made to him on account of age or disability 
prior to his retirement.

According to the current regulations, a mental disorder 
should be evaluated "based on all the evidence of record 
that bears on occupational and social impairment . . . ."  
See 38 C.F.R. § 4.126(a) (2004).  As mentioned, the veteran's 
PTSD is currently evaluated as 50 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent disability evaluation is assigned under this 
Code for occupational and social impairment due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

For the next higher 70 percent evaluation to be warranted, 
there must be occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.

Upon reviewing the rating criteria in relation to the 
relevant medical evidence, the Board finds that the veteran's 
overall disability picture is consistent with the currently 
assigned 50 percent rating and that an increased disability 
evaluation, therefore, is not warranted.  In this regard, the 
most persuasive clinical evidence of record does not show he 
experiences severe social impairment, or that he has 
obsessive rituals, incoherent speech, near-continuous panic 
or depression, impaired impulse control, spatial 
disorientation, homicidal ideation, or an inability to 
function independently.  No objective evidence of delusions, 
hallucinations, or panic attacks have been demonstrated 
either.  While the Board acknowledges that the severity of 
his occupational impairment is of much debate, the Board 
notes most significantly that even he, himself, reported 
taking an early retirement due to his heart problems (not his 
PTSD or even associated major depression).  Further, there is 
no persuasive evidence that he is unable to function 
independently in an appropriate and effective manner.  
In addition, he has had coherent speech, with an unimpaired 
thought process and memory.  Likewise, he for the most part 
has been alert, cooperative, and oriented at all of his VA 
examinations and treatment sessions.  Furthermore, although 
he reported impaired social function, he also admitted having 
supportive friends and good relations with most of his family 
- except for the problems in his marriage.  Similarly, his 
sleep impairment admittedly is alleviated by medication.  And 
he is able to participate in many activities of daily living 
(ADLs), despite his difficulty concentrating, 
intrusive thoughts, irritability, and nightmares, which are 
contemplated by the currently assigned 50 percent evaluation.

Aside from this, the veteran's GAF scores, including as a 
result of the impact of his service-connected PTSD and 
associated depression, have ranged from 42 to 55.  A GAF 
score of 41 to 50 is indicative of serious impairment in 
social, occupational, or school functioning, but a higher 
score of 51 to 60 is indicative of moderate symptoms such as 
a flat affect or occasional panic attacks, or moderate 
difficulty in social or occupational functioning (i.e., few 
friends, conflicts with peers).  See the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  See, too, 
38 C.F.R. § 4.130.  Most of his GAF scores have been in the 
upper echelon of this range, albeit at times with a few 
notable exceptions.  Most significantly, though, the VA 
psychiatrist that examined him on remand in October 2004, 
specifically to determine the severity of his PTSD - 
including especially insofar as whether his depression was 
associated with it and the extent of his resulting social and 
occupational impairment as reflected in his GAF score, 
ultimately determined there is "moderate" impairment 
in these critical respects.  And although the VA examiner's 
use of this descriptive language is not altogether 
dispositive of the rating to be assigned, it is nevertheless 
probative evidence to be considered in making this important 
determination.  See 38 C.F.R. §§ 4.2, 4.6.  So there is no 
justification for increasing the rating for the veteran's 
PTSD on the basis of his GAF scores; they are more 
commensurate with his current rating.  See 38 C.F.R. § 4.7.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his PTSD has resulted 
in marked interference with his employment (that is, beyond 
that contemplated by his current schedular rating) 
or necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  Rather, as mentioned, he worked full-time at the 
same employer from 1979 to 2002 until his retirement due to a 
nonservice-connected medical problem.  And even he admits 
that he has not required hospitalization for treatment of his 
PTSD; most, if not all, of his treatment instead has been on 
an outpatient basis.  So there are no legitimate grounds for 
referring this case to the Director of VA's Compensation and 
Pension Service for extra-schedular consideration.  See, 
e.g., Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a higher initial rating for 
the PTSD, on either a schedular or extra-schedular basis, so 
the benefit-of-the-doubt rule does not apply.  38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an initial rating higher than 50 percent for 
PTSD is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


